Citation Nr: 0127373	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  00-11 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from July 1957 to 
July 1959.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision dated in 
August 1998, from the Department of Veterans Affairs (VA) 
Regional Office in Philadelphia, Pennsylvania (RO).


REMAND

Although the veteran was scheduled for a videoconference 
hearing before the Board in December 2001, in a statement 
received in December 2001, he requested a hearing before a 
traveling Member of the Board at the RO, in lieu of the 
videoconference hearing previously scheduled.  

Additionally, evidence of record indicates that the veteran 
has retained a private attorney to assist him with his claim.  
However, there is no power of attorney of record.  See 
38 C.F.R. § 20.603 (2001).  

Accordingly, this case is remanded to the Board for the 
following action:

1.  The RO should request that the 
veteran clarify whether he desires to 
designate a representative.  Should the 
veteran elect to be represented before 
the Board, he should execute an 
appropriate designation of appointment.

2.  The RO should place the veteran's 
name on the docket for a hearing before 
the Board at the RO, according to the 
date of his May 2000 request for such a 
hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

